United States Court of Appeals
                                                                                  Fifth Circuit
                                                                               F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                               October 20, 2005
                               FOR THE FIFTH CIRCUIT                       Charles R. Fulbruge III
                                                                                   Clerk


                                     No. 05-50639
                                   Summary Calendar



                                  PEDRO CASTILLO,

                                                        Plaintiff-Appellant,

                                          versus

                              JO ANNE B. BARNHART,
                            Commissioner of Social Security,

                                                        Defendant-Appellee



                    Appeal from the United States District Court for
                             the Western District of Texas
                               (USDC No. 1:04-CV-43)
           _________________________________________________________


Before REAVLEY, HIGGINBOTHAM, and CLEMENT, Circuit Judges.

PER CURIAM:*

       Reviewing under the same standard as the district court, we affirm the ALJ’s final

decision denying Mr. Castillo’s claim for disability insurance benefits under sections



       *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
216(i) and 223 of Title II of the Social Security Act, (42 U.S.C. § 401 et seq.) for the

following reasons:

       1.     We find there is substantial evidence of record supporting the ALJ’s

              determination that Mr. Castillo is not disabled within the meaning of the

              Act. No treating, examining, or evaluating physician has indicated that Mr.

              Castillo was unable or is expected to be unable to work for twelve

              consecutive months.

       2.     We further find that the ALJ’s decision comports with the legal standards

              for disability determination set forth by this Court under the Act and

              relevant regulations, including our opinion in Watson v. Barnhart, 288 F.3d

              212 (5th Cir. 2002).

       3.     We find the ALJ properly considered the disabling effect of each of Mr.

              Castillo’s raised impairments as well as the combined effect of such

              impairments in reaching a disability determination. Fraga v. Bowen, 810

              F.2d 1296, 1305 (5th Cir. 1987). That the ALJ did not specifically cite

              each and every piece of medical evidence considered does not establish an

              actual failure to consider the evidence. See Falco v. Shalala, 27 F.3d 160,

              163 (5th Cir. 1994) (rejecting as unnecessary rule requiring ALJ to

              specifically articulate evidence that supported decision and discuss

              evidence that was rejected).



                                              2
            The ALJ’s decision indicates that he properly considered,

     referenced, and balanced the psychological evaluations of Mr. Castillo,

     including the opinions of Drs. Aitcheson and Dubin. The ALJ did not err

     by giving little weight to the opinion of chiropractor Dr. Steve Minors,

     regarding Mr. Castillo’s mental and emotional condition. Chiropractors are

     not mental health specialists and the relevant regulations accord less weight

     to chiropractors than to medical doctors. 20 C.F.R. § 404.1513(d)(1), -

     .1527(d)(5); Griego v. Sullivan, 940 F.2d 942, 945 (5th Cir. 1991) Further,

     there is no evidence in the record to suggest that Mr. Castillo’s moderate

     depression and anxiety have in the past, or should be expected in the future,

     to interfere with his ability to work.

4.   The ALJ’s decision reflects that he properly considered the credibility of

     Mr. Castillo’s testimony. The ALJ discounted Mr. Castillo’s complaints

     based on evidence that he takes only over-the-counter pain medications,

     does not attend ongoing routine medical visits, has not required recent

     physical therapy, has been treated conservatively, and is able to

     independently care for himself and perform household chores and repairs.

     The ALJ additionally notes that examinations have revealed no neurological

     defect and that Mr. Castillo has been released to work by more than one

     doctor on more than one occasion. The ALJ reasonably concluded that the



                                     3
     medical evidence and other evidence as a whole does not indicate that Mr.

     Castillo’s ability to perform basic work activities is as limited as he asserts.

5.   We have specifically rejected the contention that, under Watson, the ALJ

     must in every decision articulate a separate and explicit finding that a

     claimant can maintain a job on a sustained basis. Frank v. Barnhart, 326

     F.3d 618, 619 (5th Cir. 2003); Perez v. Barnhart, 415 F.3d 457, 465 (5th

     Cir. 2005). Usually, the issue of whether a claimant can maintain

     employment for a significant period of time will be subsumed in the

     analysis regarding the claimant’s ability to obtain employment. Frank at

     619. Watson requires a situation in which, by its nature, the claimant’s

     physical ailment waxes and wanes in its manifestation of disabling

     symptoms. Id. “Absent evidence that a claimant’s ability to maintain

     employment would be compromised despite his ability to perform

     employment as an initial matter, or an indication that the ALJ did not

     appreciate that an ability to perform work on a regular and continuing basis

     is inherent in the definition of RFC [residual functional capacity],” a

     separate finding regarding an ability to maintain employment is not

     required. Dunbar v. Barnhart, 330 F.3d 670, 672 (5th Cir. 2003).

            Mr. Castillo has not presented any evidence indicating that he could

     work temporarily at a particular level of exertion but could not sustain work

     at that level. Nor has he offered any evidence that his condition “waxes and

                                     4
            wanes” in frequency or intensity such that his ability to maintain

            employment was not adequately taken into account in his residual

            functional capacity determination. Perez at 466.

Affirmed.




                                           5